DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application 17/055,138 filed on November 13, 2020 in which claims 1-7 are presented for examination.
Status of Claims

Claims 1-7 are allowed, of which claims 1, and 7 are in independent form.  

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Claims 1-7 are allowed.
The closest prior art of records, e.g., Suzuki et al. (US 2020/0057973 A1) teaches a procedure regarding operational know-how; [0011]. This is similar to the Applicant’s invention because of a know-how search request; [Abstract]. 
However, Suzuki does not explicitly disclose “…a second storage unit that stores first control information in which a database to be disclosed and a type of know-how information to be disclosed, and disclosure destination information indicating a destination for disclosure are associated with each other.” 
While the prior art disclose a case where the operation target is a target other than the computer system. Further, the problem may also occur in a case where a structure after conversion of the 
Whereas the invention discloses “returns to the requester a piece of know-how information to be disclosed to the requester as destination for disclosure among the pieces of know-how information searched for.”   
Search for prior art on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of claimed subject matter as combined and described in each of the independent claims 1, 7. 
	The dependent claims depending upon claims 1, and 7 are also distinct from the prior art for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        12/31/2021